IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAMES S. WINDER, Former               NOT FINAL UNTIL TIME EXPIRES TO
Husband,                              FILE MOTION FOR REHEARING AND
                                      DISPOSITION THEREOF IF FILED
      Appellant,
                                      CASE NO. 1D13-4658
v.

DIAN A. WINDER, Former
Wife,

     Appellee.
_____________________________/

Opinion filed December 12, 2014.

An appeal from the Circuit Court for Alachua County.
Elzie S. Sanders, Judge.

Justin D. Jacobson of the Law Office of Richard M. Knellinger, P.A., Gainesville,
for Appellant.

J. Mark Dubose, Jr. and Karen S. Yochim of Alba & Dubose P.A., Gainesville, for
Appellee.




THOMAS, J.

      Appellant (“the Husband”) appeals the final judgment of dissolution of

marriage, raising three issues on appeal. The Husband asserts that the trial court

erred in: (1) including funds in the equitable distribution scheme that the Husband

obtained from two marital retirement accounts, when these funds were used for the
payment of living expenses and temporary support, asserting there was no

evidence that these funds were dissipated as a result of misconduct; (2) awarding

the Wife permanent alimony without proper support for the award; and

(3) awarding the Wife a portion of her attorney’s fees without proper support for

the award. We reverse the final judgment and remand for further proceedings

consistent with this opinion.

      The parties were married in 2000, and the Husband filed his petition for

dissolution in 2011. At the time of trial, the Husband was 59 years old and the

Wife was 56 years old. The parties had no minor children from the marriage.

                                Equitable Distribution

      In its final judgment, the trial court made limited findings as to equitable

distribution. The trial court found that the parties had two marital retirement

accounts totaling $23,187.07, and during the pendency of the case, the Husband

liquidated these accounts for payment of his living expenses, temporary alimony,

and both parties’ health insurance premiums. The final judgment does not include

any determination that these funds were dissipated by the Husband’s intentional

misconduct; instead, it found that the Wife was entitled to half of the liquidated

total and awarded her $11,593.54. As to other marital assets, the final judgment

simply noted that the parties had divided them in an equitable manner, but does not

specify these marital assets or their values. The final judgment also provided that

                                          2
each party entered the marriage with non-marital assets, but again provided no

specific findings.

      The final judgment further found that each party had accumulated individual

debts, without specifying these debts, and concluded that each party was solely

responsible for their own debts. The Husband challenges only the portion of the

equitable distribution scheme finding the Wife entitled to half of the two marital

retirement accounts, asserting that these two dissipated assets should not have been

taken into consideration in the equitable distribution.

      The trial court’s ruling on equitable distribution is reviewed for an abuse of

discretion. Stough v. Stough, 18 So. 3d 601 (Fla. 1st DCA 2009). “As a general

proposition, it is error to include assets in an equitable distribution scheme that

have been diminished or dissipated during the dissolution proceedings.” Roth v.

Roth, 973 So. 2d 580, 584 (Fla. 2d DCA 2008) (citing Cooper v. Cooper, 639

So. 2d 153, 155 (Fla. 2d DCA 1994); Bush v. Bush, 824 So. 2d 293, 294 (Fla. 4th

DCA 2002); Knecht v. Knecht, 629 So. 2d 883, 886 (Fla. 3d DCA 1993)).

“However, an exception to this general proposition exists when misconduct during

the dissolution proceedings results in the dissipation of a marital asset. In that

case, the misconduct may serve as a basis for assigning the dissipated asset to the

spending spouse when calculating equitable distribution.” Id. at 584-85 (citing

Levy v. Levy, 900 So. 2d 737, 746 (Fla. 2d DCA 2005); Romano v. Romano, 632

                                          3
So. 2d 207, 210 (Fla. 4th DCA 1994)).

        In Walker v. Walker, 85 So. 3d 553, 555 (Fla. 1st DCA 2012), this court

held:

        [I]n order to determine that a spouse has dissipated marital assets, the
        trial court must make “a specific finding of intentional misconduct
        based on evidence showing that the marital funds were used for one
        party's ‘own benefit and for a purpose unrelated to the marriage at a
        time when the marriage is undergoing an irreconcilable breakdown.’”
        Belford v. Belford, 51 So.3d 1259, 1260–61 (Fla. 2d DCA 2011)
        (quoting Roth v. Roth, 973 So.2d 580, 585 (Fla. 2d DCA 2008)).
        “Misconduct is not shown by ‘mismanagement or simple squandering
        of marital assets in a manner of which the other spouse disapproves.’”
        Id. (quoting Roth, 973 So.2d at 585 (stating there “must be evidence
        of spending spouse's intentional dissipation or destruction of the
        asset”)).

See also Annas v. Annas, 29 So. 3d 1209 (Fla. 1st DCA 2010) (holding that

nothing in the judgment suggested that the former wife used the money she

withdrew from the parties’ bank account for anything other than reasonable living

expenses pending resolution of the case and the trial court erred when it assigned

the money withdrawn as part of the scheme of equitable distribution).

        Here, the trial court did not find any misconduct on the part of the Husband

in the dissipation of these two assets. The uncontradicted evidence shows that the

dissipated funds were used to pay marital expenses while the dissolution was

pending, including temporary support for the Wife, and because there is no

evidence that the Husband engaged in misconduct in using these funds, the trial

court abused its discretion in including these dissipated funds in the equitable
                                           4
distribution scheme. On remand, the trial court shall exclude the funds received

from these two retirement accounts from the equitable distribution scheme.

                                       Alimony

      As to alimony, the trial court took “judicial notice” of the temporary support

order and adopted those findings of fact as to the Wife’s needs and the Husband’s

ability to pay, and concluded that the parties’ financial circumstances had not

materially changed since the temporary support hearing. The findings of fact in the

temporary support order found that the Wife quit her job of twenty years as a

senior secretary, with the Husband’s encouragement and support, just before the

parties married in 2000. The Wife did not obtain employment again until 2006

when she obtained a job with the Gainesville Police Department as a technician.

She remained in this job for approximately a year and a half until she was no

longer able to perform the physical demands of the job. Regarding her health, the

temporary support order found that the Wife suffered from hip problems since

birth, she had an unsuccessful hip replacement surgery in 2010, and she continued

to suffer from significant pain and an uneven gait that required her to wear a leg

brace when walking long distances. Additionally, the temporary support order

found that she suffered from vision problems that impacted her ability to read and

use the computer for more than short periods of time, and she could no longer

perform secretarial-type job duties.

                                         5
      With respect to the Husband, the temporary support order found that he was

a manufacturing engineer but currently unemployed after he was terminated from

his job, where he earned over $100,000 a year, after it was discovered that he

submitted a resume in his job application years earlier that included a false

statement that he had a college degree when he was two credits short of the actual

degree. Although the court found this to be a willful act by the Husband, it

concluded that the act was not done during the course of the proceedings for the

purpose of losing his ability to pay support to the Wife. The temporary support

order also found that the Husband had been actively seeking employment. It

further found that the Husband had moved out of his apartment, as he could not

afford the rent, and was currently residing with his girlfriend in a house that was

going through foreclosure, thus neither he nor his girlfriend were paying a

mortgage payment or rent.

      In addition to the findings of fact adopted from the temporary support order,

the trial court also found in the final judgment that the Husband had renewed his

general contractor’s license and had earned $2,500 in gross income from a few

jobs, but the Husband considered this to be a temporary position. The trial court

found that the Husband was making a good faith effort to find employment as a

manufacturing engineer. The court ordered the Husband to pay $750 a month in

permanent alimony and an additional $400 per month in permanent periodic

                                        6
alimony for the Wife’s health insurance premiums.

      The trial court’s award of permanent alimony is reviewed for an abuse of

discretion. See Ondrejack v. Ondrejack, 839 So. 2d 867, 870 (Fla. 4th DCA 2003).

“In all dissolution actions, the court shall include findings of fact relative to the

factors enumerated in subsection (2) supporting an award or denial of alimony.”

§ 61.08(1), Fla. Stat. (2011). Pursuant to Section 61.08(2), Florida Statutes, when

the trial court is determining whether to award alimony, it “shall first make a

specific factual determination as to whether either party has an actual need for

alimony or maintenance and whether either party has the ability to pay alimony or

maintenance.” If the court determines that one party has a need for alimony and

the other has the ability to pay, then the court is required to consider all relevant

factors, including, but not limited to, the factors listed within section 61.08(2)(a)-

(j). See § 61.08(2), Fla. Stat. (2011).

      “The purpose of permanent periodic alimony is not to divide future income

to establish financial equality.” Rosecan v. Springer, 845 So. 2d 927, 929 (Fla. 4th

DCA 2003).      In this case, there is no presumption for or against permanent

alimony, as the parties’ 10-year marriage was a “grey-area” marriage. See Sellers

v. Sellers, 68 So. 3d 348, 350 (Fla. 1st DCA 2011) (noting that marriages of less

than 17 years in duration are “grey-area” marriages in which there is no

presumption for or against permanent alimony).         Permanent alimony may be

                                          7
awarded following a marriage of moderate duration, if such an award is

appropriate based upon clear and convincing evidence after consideration of the

factors set forth in section 61.08(2). § 61.08(8), Fla. Stat. (2011). Accordingly,

the factual findings are particularly important in this case. See Justice v. Justice,

80 So. 3d 405, 408 (Fla. 1st DCA 2012). “A trial court's failure to make adequate

factual findings in a final judgment of dissolution of marriage is typically

reversible error because, in most circumstances, this failure precludes meaningful

appellate review.” Winney v. Winney, 979 So. 2d 396, 400 (Fla. 1st DCA 2008).

      The final judgment ordered the Husband to pay $750 per month in

permanent periodic alimony, and as additional permanent periodic alimony ordered

the Husband to pay the Wife’s health insurance premium up to a total obligation of

$400 per month. The final judgment, however, failed to include sufficient factual

findings as required by section 61.08 to allow for a meaningful review of this

award. Although the final judgment does contain some findings regarding both

parties’ unemployment and the Wife’s numerous medical issues that prevent her

from working, the final judgment lacks clear findings as to how it reached the

alimony award. The trial court did not make any findings regarding the Wife’s

current living expenses and whether she had any other sources of income to meet

her expenses, including income from marital or non-marital assets. Additionally,




                                         8
as conceded by the Wife, the final judgment does not contain sufficient findings as

to the Husband’s ability to pay.

      The final judgment also lacks sufficient factual findings that take into

consideration the factors under section 61.08(2), including but not limited to a lack

of written findings as to the financial resources of each party, the value of marital

and non-marital assets and liabilities distributed to each, the standard of living

established during the marriage, the contribution of each party to the marriage, and

the sources of income available to either party. Permanent alimony may very well

be appropriate under the circumstances of the case; however, the trial court’s

failure to make adequate factual findings to establish that the Wife had a need, the

Husband had the ability to pay, and that the award of alimony was appropriate after

considering all the relevant factors under section 61.08(2), was error.

      In addition, the alimony award must also be reversed because the trial court

failed to expressly find that no other form of alimony would be appropriate before

awarding permanent alimony. “In awarding permanent alimony, the court shall

include a finding that no other form of alimony is fair and reasonable under the

circumstances of the parties.”     § 61.08(8), Fla. Stat; see also Margaretten v.

Margaretten, 101 So .3d 395, 396 (Fla. 1st DCA 2012) (concluding that the trial

court’s failure to make statutory findings regarding the lack of any other fair and

reasonable form of alimony than permanent alimony was reversible error).

                                          9
      Thus, we reverse the award of permanent alimony to the Wife and remand

with instructions to either make sufficient findings of fact to enable this court to

determine the appropriateness of the permanent periodic alimony award, or to

consider another form of alimony which would be supported by the record. On

remand, the trial court shall also take into consideration the effect of this court’s

holding regarding the exclusion of the funds from the two dissipated retirement

accounts, as it impacts the financial resources of both parties. See Collinsworth v.

Collinsworth, 624 So. 2d 287, 291 (Fla. 1st DCA 1993) (holding that permanent

periodic alimony award had to be reversed because the decision “effectively

vacated the entire plan of equitable distribution and alimony support fashioned by

the circuit court”).

      The Husband’s current ability to pay alimony is at issue. Upon remand,

should the trial court find it is faced with a situation where the Wife has a clear

need for permanent alimony, but it is established that the Husband does not have

the current ability to pay, we note that a nominal award of permanent alimony

would preserve the trial court’s jurisdiction to revisit this matter, until there is a

substantial change in the parties’ respective financial circumstances. See Gergen

v. Gergen, 48 So. 3d 148, 150 (Fla. 1st DCA 2010) (holding it was error to defer

awarding or denying permanent periodic alimony on ground husband did not have

present ability to pay); Biskie v. Biskie, 37 So. 3d 970, 973 (Fla. 1st DCA 2010)

                                         10
(holding that an award of nominal permanent alimony was appropriate where the

wife established need and the husband did not have the current ability to pay, but

his financial situation was likely to change in the future and such an award would

permit the wife to pursue an increase in permanent alimony should the husband's

income rebound); Schmidt v. Schmidt, 997 So. 2d 451, 454 (Fla. 2d DCA 2008)

(“[W]hen one party is entitled to permanent periodic alimony but the other spouse

has no current ability to pay, the trial court should award a nominal sum of

permanent periodic alimony, which will give the court jurisdiction to reconsider

the award should the parties’ financial circumstances change.”). If necessary, the

trial court may take additional evidence in order to make the required factual

findings in support of its determination. See Winney, 979 So. 2d at 402.

                                  Attorney’s Fees

      With respect to attorney’s fees, the trial court found that the Wife had

accumulated $24,480 in fees and costs, and her counsel’s rate and hours were

reasonable.   The final judgment also found that the Wife had a need for a

contribution to her fees, the Husband had the ability to pay, and ordered the

Husband to pay $8,100 toward the Wife’s attorney’s fees. The Husband argues

that this court should reverse this attorney’s fee award, as the trial court failed to

make specific findings as to the Wife’s need, the Husband’s ability to pay, and the

reasonableness of the Wife’s attorney’s fees and costs. The Wife commendably

                                         11
concedes that the findings were insufficient as to the Husband’s ability to pay.

      Based upon the analysis above, this court cannot accurately evaluate if the

Husband is truly in the best financial position to pay for a portion of the Wife’s

attorney’s fees. As we are reversing a portion of the equitable distribution, and the

award of alimony for reconsideration, we also reverse the order on attorney’s fees

and “remand to the trial court for reconsideration in light of the changes in the

parties’ relative financial resources following the trial court’s ultimate ruling.”

Walker, 85 So. 3d at 555 (quoting Segall v. Segall, 708 So. 2d 983, 989 (Fla. 4th

DCA 1998)).

      We do not comment on the merits of the fee award. If, however, on remand,

the trial court again orders the Husband to pay a portion of the Wife’s attorney’s

fees, it must base its award “on the need of the party seeking the fees and the

ability of the other party to pay the fees.” Giovanini v. Giovanni, 89 So. 3d 280,

282 (Fla. 1st DCA 2012) (citing Jones v. Jones, 671 So. 2d 852, 855 (Fla. 5th DCA

1996)). “The trial court must also make specific findings as to the hourly rate, the

number of hours reasonably expended, and the appropriateness of reduction or

enhancement factors.” Id. (citing Davis v. Davis, 613 So. 2d 147, 148 (Fla. 1st

DCA 1993)). “A dissolution order directing a party to pay the other party’s fees

and costs, which recites simply that the total amounts ‘are reasonable time spent

and hourly rates,’ is insufficient under [Florida Patient's Compensation Fund v.

                                         12
Rowe, 472 So. 2d 1145, 1150 (Fla. 1985)].” Norman v. Norman, 939 So. 2d 240,

242 (Fla. 1st DCA 2006) (citing Keeley v. Keeley, 899 So. 2d 387, 389 (Fla. 2d

DCA 2005).

      We reverse the final judgment of dissolution of marriage and remand to the

trial court for further proceedings consistent with this opinion.

      REVERSED and REMANDED for further proceedings.

ROBERTS and ROWE, JJ., CONCUR.




                                          13